Per Curiam.
The only point raised on the amended petition for post conviction relief in this case is that the Maryland Narcotics Act, Code (1957), Art. 27, sec. 300, inflicts a cruel and unusual punishment, in violation of Art. 16 of the Maryland Declaration of Rights, and the Eighth and Fourteenth Amendments to the Federal Constitution. Chief Judge Niles,’ in a careful opinion, considered and answered the arguments advanced by court-appointed counsel for the petitioner. Assuming, without deciding, that the point had not been waived in prior appeals and applications for relief, the court held that the legislative penalties imposed by the Legislature on third offenders do not exceed constitutional limits. We agree. Cf. Delnegro v. State, 198 Md. 80, 88, and Dobson v. Warden, 214 Md. 654, 656, cert. denied 355 U. S. 966. The application for leave to appeal is denied.